Citation Nr: 1341205	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran originally requested that he be afforded a Board hearing in Washington, D.C., at the time he perfected his appeal in August 2010.  He also submitted a statement in November 2011 at which time he said he had requested a hearing with the Decision Review Officer.  The Veteran later submitted a statement wherein he declared that he wanted to withdraw his request for a hearing and to have his case forwarded to the Board without any hearings.  Accordingly, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.702(e) (2013).

The instant matter was previously before the Board in January 2013, at which time it was remanded for further development.  As will be discussed in further detail below, the Board is satisfied with the development actions taken by the agency of original jurisdiction (AOJ) and finds no basis upon which to again remand the matter.  


FINDING OF FACT

The Veteran's diagnosed pes planus is not attributable to military service.  


CONCLUSION OF LAW

The Veteran does not have pes planus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon review of the record, the Board finds that VA has complied with its duty to notify the Veteran in accordance with the VCAA via letters dated in November 2009 and January 2013.  Although the January 2013 notice letter did not specifically inform the Veteran on how to establish service connection for a pre-existing disability, as required by the Board's January 2013 remand, because, as will be discussed in further detail below, the outcome of this case does not turn on whether the Veteran's pes planus pre-existed service, the AOJ's error in this regard did not affect the Veteran's ability to have a meaningful opportunity to participate in the development of his claim.  Moreover, as explained below, the Veteran failed to appear for a scheduled VA examination, which requires that the Board adjudicate the case based on the evidence of record.  Thus, the Board finds no reason to again remand the matter solely for compliance with the this part of its earlier remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders unless there is a showing of nonprejudicial error); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes all available service treatment records (STRs); VA treatment records; and a VA examination report.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Veteran was afforded a VA examination in April 2009 in connection with his claim of service connection for bilateral pes planus.  In January 2013, the matter was remanded, in part, for the Veteran to be afforded another VA examination for the specific purpose of determining whether his pes planus pre-existed service and, if so, whether it could be concluded with clear and unmistakable certainty that the pre-existing pes planus did not undergo a worsening in service, or, if not, whether it was at least as likely as not the Veteran's current pes planus was related to service.  A VA examination was scheduled for February 2013, but the record reflects that the Veteran failed to report for that examination.

If a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2011).  Paragraph (b) further provides, in pertinent part: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing in February 2013 to report to be examined when VA requested.  The Board is therefore compelled by 38 C.F.R. § 3.655(b) to adjudicate the claim of service connection for bilateral pes planus on the basis of the existing evidence record, regardless of whether the previous VA examination report failed to contain all relevant determinations.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) ("[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record.").

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, there is no question that the Veteran has a current diagnosis of bilateral pes planus.  X-rays taken as part of an April 2009 VA examination show flat feet, bilaterally.  Regarding the second and third elements of service connection, the Board notes that it is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013); see Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception).  When a disease or injury is not "noted" upon entrance, VA bears the burden to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service both preexisted service and was not aggravated by service.  See id.  Even when the presumption applies, the veteran "must still demonstrate a current disability and a nexus between his current disability and the injury or disease in service."  Id. at 236.

In the instant case, the Veteran's October 1977 entrance examination report contains no indication of pes planus.  Indeed, the Veteran's feet were clinically evaluated as normal and it was noted only that the Veteran had a history of asthma and a previous chest injury.  Pes planus is, however, noted in the Veteran's STRs.  Also of record is the report of a July 1978 Medical Board proceeding, wherein it is stated that the Veteran suffered from pes planus that existed prior to service and was not aggravated therein.  

As noted above, the Veteran was afforded a VA examination in April 2009.  Upon examination of the Veteran and review of the record, the examiner diagnosed pes planus and opined that it was "most likely a congenital condition" and was not caused by the Veteran's military service.

Given this evidence, the Board finds that there is a question as to whether the presumption of soundness is for application and, perhaps more importantly, whether the Veteran's disability is one for which compensation is payable.  Although pes planus was not "noted" on the Veteran's enlistment examination report, the evidence also suggests that the Veteran's pes planus in congenital in nature.  Notably, "congenital diseases, but not defects, may be service connected."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110); 38 C.F.R. § 3.303(c) (2013) (providing that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  Although the presumption of soundness applies if a veteran's congenital disease is not noted at entry, it does not apply in the case of congenital defects.  Quirin, 22 Vet. App. at 397; see Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the presumption of soundness does not apply to congenital defects).

The question of the whether the Veteran's pes planus is a congenital disease or defect notwithstanding, as the VA examiner did not classify it as either a disease or a defect, the Board finds that regardless of whether the presumption of soundness applies or has been rebutted, the evidence of record is insufficient to warrant a finding of service connection in this case.  This is so because application of the presumption of soundness relates only to the second service-connection element, and not to establishing nexus.  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  

As stated above, the Board is compelled by 38 C.F.R. § 3.655(b) to decide the issue based on the record currently before it.  In this regard, the Board finds that the evidence of record is against the claim, as the April 2009 VA examiner indicated that the Veteran's pes planus was not attributable to his military service and there is no other evidence to suggest that the Veteran's current disability is related to service.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  To the extent that the Veteran asserts that service connection should be awarded based on a showing of chronicity or continuity of symptomatology, the provisions pertaining to such are not for application in this case as pes planus is not a chronic disease as defined by regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  

In sum, because the Veteran failed to report, without good cause, for his scheduled February 2013 VA examination, the Board is required to adjudicate the merits of his claim based on the evidence currently before it, which evidence fails to establish a crucial element of service connection.  See Davidson, supra.  In so finding, the Board presumes, without definitively concluding, that the Veteran's disability is one for which disability compensation is payable and that the presumption of soundness applies and has not been rebutted.  In reaching the determination regarding service connection, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


